UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1147


DONNA M. WARD,

                    Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF COMMERCE, Bureau of the Census;
STEPHEN TAYLOR, Management Official; CLAUDETTE BENNETT,
Management Official; WILLIAM SAVINO, Management Official,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:15-cv-00817-GJH)


Submitted: November 20, 2017                                 Decided: December 4, 2017


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna M. Ward, Appellant Pro Se. Jane Elizabeth Anderson, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donna M. Ward, a former Census Bureau employee, challenged her removal

before the Merit Systems Protection Board (MSPB).            After the MSPB upheld her

removal, Ward filed suit in district court against the Department of Commerce and

Census Bureau employees Stephen Taylor, Claudette Bennett, and William Savino

(collectively, “Appellees”), raising federal and state claims arising out of her termination.

She appeals the district court’s denial of her motion for reconsideration of its order (1)

granting Appellees’ motions to dismiss or for summary judgment and (2) denying as

futile leave to further amend Ward’s amended complaint.

       Although the district court considered the motion to reconsider as one filed under

Fed. R. Civ. P. 59(e), the motion was more properly construed as one filed under Fed. R.

Civ. P. 60(b) because it was filed more than 28 days after entry of judgment. See Fed. R.

Civ. P. 59(e), 60(b); In re Burnley, 988 F.2d 1, 2-3 (4th Cir. 1992) (per curiam). Because

Ward’s motion failed to demonstrate any grounds that would entitle her to relief pursuant

to Rule 60(b), however, we conclude that the district court did not abuse its discretion in

denying the motion. See Wells Fargo Bank, N.A. v. AMH Roman Two NC, LLC, 859
F.3d 295, 299 (4th Cir. 2017) (providing standard of review).

       Accordingly, we grant Ward’s motion to file a corrected informal brief but affirm

the district court’s order. See Ward v. United States Dep’t of Commerce, No. 8:15-cv-

00817-GJH (D. Md. Jan. 4, 2017). We dispense with oral argument because the facts and




                                             2
legal contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           3